Per curiam

If one of two joint owners takes possession of the whole, no action will be for this, for one hath as much right to the possession as the other; but if after taking possession he destroys the property, he is then liable; because, the joint ownership does not empower him to destroy the property of the other ; and if such joint owner, after getting the sole possession, shall without the consent, or against the will of (he other owner, send the *295vessel to sea, and she be lost in that voyage, the juey may consider suth loss as a destruction of the vessel, occasioned by the joint owner by means of sending her to sea, and find for the Plaintiff,
The jury found accordingly for the Plaintiff, being of opinion that the loss in this case was a destruction occasioned by the Defendant, and of course, a conversion in him — they assessed damages to ¿61072,
The court cited Molloy b, 2, c. 2, s. 2, S.
Note. — Vide 2 Saund. 479. Bull. N. P. 34. 35. Co. Litt. 200 a.